Citation Nr: 0805664	
Decision Date: 02/19/08    Archive Date: 03/03/08

DOCKET NO.  96-02 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial compensable evaluation for 
residuals of conjunctival cyst of the left eye.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and veteran's wife


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel


INTRODUCTION

The veteran served on active military duty from June 1952 to 
June 1955.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA) and Board remand.

In November 2004, the Board granted a motion to advance this 
case on the docket for good cause.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. § 20.900(c) (2007).


FINDING OF FACT

Residuals of conjunctival cyst of the left eye (left eye 
disorder) are manifested by intermittent pain and dark spots.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for a left 
eye disorder have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107 (West 2002); 38 C.F.R. § 4.84a, Diagnostic Code 6099-
6009 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the veteran's claim for entitlement to a 
compensable initial evaluation for a left eye disorder, VA 
has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2007).  Prior to a post-
remand re-adjudication of the veteran's claim, February 2005, 
June 2005, and March 2007 letters satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006) (noting that a VCAA defect may be cured by the 
issuance of a fully compliant notification letter followed by 
a re-adjudication of the claim).  The letters also requested 
that the veteran provide any evidence in his possession that 
pertained to the claim.  38 C.F.R. § 3.159(b)(1).  Further, 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892, 896 (Fed. Cir. 
2007); Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 
2007) (holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication).  The veteran's service medical records, VA 
medical treatment records, VA examination reports, and 
identified private medical records have been obtained.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication 
in the record that additional evidence relevant to the issues 
decided herein is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537, 542-43 (2006); see also Dingess/Hartman, 19 Vet. App. 
473.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (2007).  The Schedule 
is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2007).  In resolving this factual issue, the 
Board may only consider the specific factors as are 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 
Vet. App. 625, 628 (1992).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).

Where an increase in the disability rating is at issue, the 
present level of the veteran's disability is the primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The 
Board notes, however, that this rule does not apply here, 
because the current appeal is based on the assignment of an 
initial rating for a disability following an initial award of 
service connection for this disability.  Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  Instead, evidence 
contemporaneous with the claim and the initial rating 
decision are most probative of the degree of disability 
existing when the initial rating was assigned and should be 
the evidence "used to decide whether an original rating on 
appeal was erroneous."  Fenderson, 12 Vet. App. at 126.  If 
later evidence indicates that the degree of disability 
increased or decreased following the assignment of the 
initial rating, "staged" ratings may be assigned for 
separate periods of time.  Fenderson, 12 Vet. App. at 126.

By a January 1995 rating decision, service connection for a 
left eye disorder was granted and a noncompensable evaluation 
was assigned under 38 C.F.R. § 4.84a, Diagnostic Code 6099-
6009, effective October 7, 1993.  In March 1995, the veteran 
filed a notice of disagreement alleging he was entitled to a 
compensable evaluation.  The RO issued a statement of the 
case (SOC) in October 1995 and continued the evaluation.  In 
November 1995, the veteran filed a substantive appeal 
regarding the disability evaluation.  In October 2001, 
September 2003, July 2004, September 2004, February 2006, 
August 2006, and July 2007 supplemental SOCs, the RO 
continued the noncompensable evaluation.

An October 1993 VA general medical examination was conducted.  
Upon examination, the veteran was status-post left eye scarry 
mass aspect on whitish area.  A March 1994 VA visual 
examination was conducted.  The veteran reported a history of 
a foreign body removed from his left eye during service.  
Upon examination, there was left eye conjunctival cyst, 
possibly related to old trauma of foreign object.  There was 
clear cornea.  A September 2001 VA eye examination was 
conducted upon a review of the claims file.  The veteran 
reported that during service a piece of shrapnel embedded in 
his left eye and was later removed.  Upon examination, there 
was no diplopia, a slight enlargement of blind spot, full 
external ocular movements, no scarring of the cornea, normal 
anterior segment, normal macula, and benign periphery.  
Pupils were equal, round, and reactive to light and 
accommodation.  The diagnosis was suspected glaucoma due to 
enlarged blind spot, history of removal of foreign body 
(resolved), and hyperopia and presbyopia with possibly 
amblyotic component.  The examiner opined that the veteran's 
service-connected left eye injury was not of such severity to 
cause unemployability.  

In an August 2002 VA medical record, the veteran was seen for 
suspicion of glaucoma.  There was normal ocular motility, 
eyelids, anterior chamber, iris, and pupils.  There was 
conjunctiva melanosis.  The assessment was suspected 
glaucoma.  In a November 2002 VA record, the veteran was seen 
for suspicion of glaucoma.  There were no visual complaints.  
Upon examination, there was normal ocular motility, eyelids, 
corneas, anterior chamber, iris, and pupils.  The assessment 
was suspected glaucoma.  A March 2003 VA eye examination was 
conducted.  The veteran reported inservice shrapnel to the 
left eye.  Upon examination, there was no diplopia, 
essentially full visual field, full extraocular movement, a 
small corneal stromal scar off axis, deep and quiet anterior 
chamber, trace nuclear sclerosis of the lens, normal macula, 
and benign periphery.  Pupils were round and reactive to 
light and accommodation.  The diagnosis was small cornea 
scar, left eye, service related, refractive error, and 
suspected glaucoma.  In March 2003 VA records, the veteran's 
pupils were equal, round, and reactive to light and 
accommodiation.  Visual field testing was unreliable.  The 
assessment was suspected glaucoma.  

In April 2003 private medical records, the veteran's pupils 
were equal, round, and reactive to light and accommodation.  
The veteran denied any eye or vision complaints.

In a May 2003 VA medical record, the veteran reported no new 
visual complaints.  There was normal ocular motility, 
eyelids, anterior chamber, iris and pupils.  The assessment 
was suspected glaucoma.  In a June 2003 VA record, the 
veteran reported no changes in vision since the last 
examination and no pain or discomfort.  Upon examination, 
there was essentially full visual field with poor reliability 
and normal eyelids.  The assessment was suspected glaucoma.  
In a September 2003 VA record, the veteran reported no ocular 
or visual complaints.  Pupils were equal, round, and reactive 
to light and accommodation.  There was normal ocular motility 
and eyelids.  The assessment was suspected glaucoma.  In a 
March 2004 VA record, the veteran reported occasional sharp 
pain in the left eye for the past several months.  Artificial 
tears brought relief.  He also reported worsening left eye 
vision.  There was essentially full vision field and normal 
eyelids.  The assessment was suspected glaucoma.  

At the October 2004 Board hearing, the veteran testified that 
he saw dark spots in his left eye, and that sometimes he 
could turn his head a certain way and the spots didn't bother 
him but at other times he couldn't see certain things.  He 
also testified that he had left eye intermittent sharp pains 
that lasted for a few hours.  Artificial tears were helpful.  
He stated that the pain didn't affect his vision.  The 
veteran's wife testified that sometimes he had to compensate 
by using the other eye to see and that he falls.  She stated 
that when it hurt, he just closed his eye and rested it.  

A July 2005 VA eye examination was conducted.  There were no 
vision or ocular complaints.  A recent vision examination 
noted full visual field and normal motility, eyelids, 
corneas, anterior chamber, iris, and pupil.  The impression 
was suspected glaucoma.  A May 2007 VA eye examination was 
conducted upon a review of the claims file.  The veteran 
reported a history of occasional black spot in the front of 
his eye and sharp pain of relatively short duration with no 
redness, swelling, discharge, watering, or itching.  He was 
not aware of any visual field loss and had blurred vision for 
distance and reading that was corrected by glasses.  Upon 
examination, there was no diplopia, left eye slight 
peripheral constriction, normal eyebrows, and full external 
ocular movement.  There was no conjunctiva cyst of the 
anterior segment, but there was pinguecula.  There was a 
clear cornea with arcus, deep and quiet anterior chamber, 
normal pupil and iris, and lens nuclear sclerosis.  There was 
healthy fundus disc cup to disk ratio, normal capillary, no 
notching, no hemorrhages, no exudates, and benign periphery, 
but decreased macular reflexes.  The diagnoses were no 
evidence of conjunctival cyst, but conjunctival concretions 
which could cause the sharp pain; pinquecula, not service-
related; suspected glaucoma, not service-related; refractive 
error/presbyopia, corrected by glasses; and floater by 
history, not seen during examination.  There was no 
impairment of visual acuity, no significant impairment due to 
visual field loss, no impairment due to the complaints of 
pain which did not require rest and were not incapacitating.  

The veteran's left eye disorder is rated analogously to an 
unhealed injury of the eye.  38 C.F.R. § 4.84a, Diagnostic 
Code 6099-6009; see also 38 C.F.R. § 4.20 (2007) (an unlisted 
condition may be rated under a closely related disease or 
injury in which the functions affected, anatomical 
localization, and symptomatology are closely analogous); 
38 C.F.R. § 4.27 (2007) (unlisted disabilities rated by 
analogy are coded first by the numbers of the most closely 
related body part and then "99").  

For an unhealed injury of the eye, when the disability is in 
chronic form, it is to be rated from 10 to 100 percent for 
impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
Minimum rating during active pathology is 10 percent.  
38 C.F.R. § 4.84a, Diagnostic Code 6099-6009.  Here, the most 
recent VA examiner clarified that the veteran's left eye 
disorder did not include glaucoma, refractive error, or 
pinquecula.  In March 1994, there was conjunctival cyst.  In 
September 2001, there was no corneal scar and the old eye 
injury was resolved.  In March 2003, there was corneal scar.  
At the October 2004 Board hearing, the veteran testified he 
had intermittent eye pain and dark spots which didn't really 
affect his vision.  His wife stated that when his eye hurt, 
he just closed it and rested the eye.  In May 2007, there was 
conjunctival concretions which could cause pain.  The 
examiner also noted that there was no visual impairment or 
visual field loss associated with the left eye disorder.  
Although there is no notation of a conjunctival cyst, the 
evidence of record is otherwise negative for active pathology 
of a cyst.  There is however, intermittent pain and dark 
spots and occasional resting of the eye, but no visual field 
loss and no visual impairment due to the left eye disorder.  
Accordingly, a compensable evaluation is not warranted for a 
left eye disorder.  

The Board has considered other potentially applicable 
diagnostic codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 
595 (1991).  But as noted, there is essentially full visual 
field and no evidence of muscle impairment.  38 C.F.R. 
§§ 4.76a, 4.77 (2007).  Uveitis, keratitis, scleritis, 
iritis, cyclitis, choroiditis, retinitis, intraocular 
hemorrhage, and detachment of retina are rated identically to 
unhealed injury of the eye.  38 C.F.R. § 4.84a, Diagnostic 
Codes 6000-6008 (2007).  In addition, the evidence of record 
noted normal eyelids and eyelashes.  38 C.F.R. § 4.84, 
Diagnostic Codes 6023, 6032 (2007).  Glaucoma was found 
unrelated to the veteran's left eye disorder.  38 C.F.R. 
§ 4.84, Diagnostic Codes 6012, 6013 (2007).  Moreover, the 
evidence either does not demonstrate the existence of the 
following or does not demonstrate that that they are related 
to the left eye disorder:  tuberculosis of the eye, scar, 
atrophy, or irregularity of the retina, benign or malignant 
new growths, nystagmus, ptosis, ectropion, entropion, 
lagophthalmus, loss of eyelashes, optic neuritis, cataracts, 
aphakia, paralysis of accommodation, dacryocystitis, 
dislocation of lens, pterygium, or keratoconus.  38 C.F.R. 
§ 4.84a, Diagnostic Codes 6010, 6011, 6014-16, 6019-22, 6024-
31, 6033-35 (2007).  Accordingly, a compensable evaluation is 
not warranted at any time during the period pertinent to this 
appeal.  38 U.S.C.A. 5110 (West 2002); see also Fenderson, 12 
Vet. App. at 126.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1) (2007).  "The 
governing norm in these exceptional cases is:  A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Floyd v. Brown, 9 Vet. App. 88 (1996).  In this 
regard, the schedular evaluations in this case are not 
inadequate.  A compensable rating is provided for certain 
manifestations of the service-connected left eye disorder but 
the medical evidence reflects that those manifestations are 
not present in this case.  Moreover, the Board finds no 
evidence of an exceptional disability picture.  The veteran 
has not required hospitalization and marked interference of 
employment has not been shown due to a left eye disorder.  In 
the absence of any additional factors, the RO's failure to 
consider referral of this issue for consideration of an 
extraschedular rating or failure to document its 
consideration did not prejudice the veteran.

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

A compensable evaluation for a left eye disorder is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


